                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                        WHEELING


TERRI LYNN JOHNSON,

         Plaintiff,

v.                                                            Civil Action No. 5:19-CV-140
                                                              (Judge Bailey)
ANDREW M. SAUL,
Commissioner of Social Security,

         Defendant.

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone [Doe.

21], dated February 27, 2020, to which neither party filed objections. Pursuant to 28

U.S.C.   § 636(b)(1)(C), this Court is required to make a   do novo review of those portions

of the magistrate judge’s findings to which objection is made. However, failure to file

objections to the magistrate judge’s proposed findings and recommendation permits the

District Court to review the recommendation under the standards that the District Court

believes are appropriate, and under these circumstances, the parties’ right to de novo

review is waived. See Webb v. Califano, 468 F.Supp. 825 (E.D. Cal. 1979). Service was

accepted on the date the R&R was filed, February 27, 2020. To date, no objections have

been filed; accordingly, this Court will review the R&R for clear error.

         Upon review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 21] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated therein. Accordingly, this Court finds substantial evidence exists
in the record to support the AU’s findings. As such, the Plaintiff’s Motion for Summary

Judgment [Doc. 16] is DENIED, the Defendant’s Motion for Summary Judgment [Doc. 19]

is GRANTED, and the decision of the Commissioner is AFFIRMED and this case is

DISMISSED WITH PREJUDICE. The Clerk is directed to enter judgment in favor of the

defendant. As a final matter, this matter is hereby ORDERED STRICKEN from the active

docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all counsel of record.

       DATED: March 13, 2020.




                                                            STATES DISTRICT JUDGE
